PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/942,081
Filing Date: 9 Nov 2010
Appellant(s): Pechenik et al.



__________________
Richard L. Cruz
Reg. No. 52,783
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument 1
	Appellant contends claims 1-4, 6, 7 are improperly rejected under 35 USC 103(a) as being unpatentable over Tam in view of Keen, Wong, Lam, and Chi. The Examiner respectfully disagrees.
	Appellant contends the references cannot be combined together under 35 USC 103(a) because the rejection contains five references. The Examiner respectfully disagrees. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See MPEP 2145(V), In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Appellant contends Keen fails to teach or suggest “receiving, via data entry fields, input comprising one or more of entering, editing, matching, and cancelling the structure and quote data”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 Tam, not Keen, to teach the limitation of receiving, via data entry fields, input comprising one or more of entering, editing, matching, and cancelling the structure and quote data (Final Rejection – 11/27/20, page 8).
Appellant contends Keen forbids input from the sell-side broker, i.e. the claimed computer device of claim 1, and thus is contrary to Appellant’s invention that explicitly requires input from both parties. The Examiner respectfully disagrees. Keen teaches the sell-side broker’s order management system 12 processing a received trade in a conventional manner, which includes the sell-side broker accepting the trade, e.g. input, in the OMS 12 ([0052]). Appellant repeatedly makes reference to [0054] of Keen, which states: “Similarly to the inbound communications (from an IM client to an OMS) processed above, these outbound communications (from an OMS to an IM client) are processed in an automated fashion and delivered electronically from the sell-side brokerage's OMS 12 through the Trader Server 18 directly to the buy-side trader's client device 44, without the need for human intervention.” However, the mention of automated processing without the need for human intervention is to be interpreted in the context of processing outbound communications, which is explicitly stated in the section of Keen cited by Appellant. This is further supported by the remainder of [0054], [0055], and [0056] of Keen, which go into detail about how the outbound communication is automatically processed and transmitted, e.g. parsing a buy order and creating an IM communication. Furthermore, [0056] of Keen states that a sell-sider broker provides input by accepting the trade.
Keen fails to teach or suggest “determining, based on information stored in a database corresponding to the counterparty computer device, a preferred data format of the counterparty computer device”, and “transmitting a plain text message to the counterparty computer device using a communications protocol out of one or more communication protocols, the communications protocol chosen based on an availability of the counterparty device to receive the one or more communication protocols.” The Examiner respectfully disagrees. Keen discloses the Trader Server 18 being capable of communicating with client devices using different protocols such as public IM protocols (AOL Instant Messenger) or proprietary protocols such as IM Trader, and the Trader Server 18 handling outbound communications by converting/formatting messages into any appropriate communication ([0026], [0031]). It is noted that the Trader Server 18 is aware of the data format / communication protocol used by the buy-side trader in order to communicate with the buy-side trader and thus inherently accesses stored information regarding the data format / communication protocol of the buy-side trader.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 
Appellant contends Wong and Lam fail to cure the deficiencies described above but merely provides a conclusory statement without providing evidence or rationale.
Appellant contends Chi fails to teach or suggest “receiving messages from another user and automatically highlighting at least a portion of text parsed from the message, where the parsing includes matching one or more strings of characters against a list of expressions that do not relate to or pertain to any particular user”. Specifically, Appellant contends “the parsing of strings in Appellant’s invention is user-independent, as it pertains to indicators of types of text (e.g., monetary value, data, etc.) rather than specific text values or terms (as in Chi).” However, the claimed invention does not require the parsing process to be user-independent and pertain specifically to indicators of types of text such as monetary value and data.

Argument 2
	Appellant contends claim 5 is improperly rejected under 35 USC 103(a) as being unpatentable over Tam in view of Keen, Wong, Lam, Chi, and Selleck. The Examiner respectfully disagrees. Appellant merely provides a conclusory statement that Selleck fails to cure the deficiencies described above without providing evidence or rationale.


	
		

Respectfully submitted,
/JAY HUANG/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685  
                                                                                                                                                                                                      /STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.